internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi b01 plr-109467-00 date date legend portfolio state fund fund fund fund fund x target d1 d2 n1 n2 n3 this responds to the date letter and subsequent correspondence submitted on behalf of portfolio requesting a ruling under sec_704 of the internal_revenue_code specifically a ruling has been requested that portfolio may aggregate built-in gains and losses from qualified_financial_assets contributed to portfolio with built-in gains and losses from revaluations of qualified_financial_assets held by portfolio for purposes of making sec_704 and reverse sec_704 allocations facts portfolio was organized as an unincorporated trust under the laws of state pursuant to a declaration of trust under which the board_of trustees are authorized to issue shares of beneficial_interest in portfolio portfolio is registered as an open-end management investment_company under the investment_company act of act and is classified as a partnership for federal tax purposes portfolio serves as an investment vehicle for fund fund fund fund and fund the funds the funds along with x are the current partners in portfolio cc psi b01 plr-109467-00 in the future portfolio may have additional contributing partners each fund is a series in a business_trust or is a business corporation that is registered as an open-end management investment_company under the act each fund has elected to be taxed as a regulated_investment_company ric under sec_851 of the code and intends to operate in a manner that continues to qualify it as a ric in general each fund contributes cash to portfolio in exchange for an interest in portfolio the funds invest substantially_all of their assets available for investment in portfolio the funds that are open-end funds issue additional shares from time to time and invest all or a portion of the cash in portfolio investors in such open-end funds are able to have their interests in the related fund redeemed the additional investments and redemptions may occur on a daily basis for purposes of making reverse sec_704 allocations occasioned by such additional investments and redemptions portfolio applies sec_1_704-3 of the income_tax regulations and aggregates gains and losses from qualified_financial_assets in particular portfolio aggregates reverse sec_704 allocations pursuant to sec_1_704-3 except as required by sec_704 and sec_1_704-3 each partner is allocated a pro_rata share portfolio’s income gain loss deduction and credit in accordance with the regulations under sec_704 portfolio maintains a single capital_account for each of its partners capital_account balances are stated in standard units that represent the partner’s shares in portfolio increases and decreases in the size of a partner’s investment in portfolio are accomplished by adjustments to that partner’s capital_account that may occur on a daily basis on or about d1 fund intends to acquire substantially_all of target’s assets in exchange for voting common_stock of fund in a transaction that qualifies as a reorganization under sec_368 target is an open-end management investment fund that is registered under the act and qualifies as a ric fund will contribute the assets of target to portfolio in exchange for additional shares in portfolio the contributed assets will be a diversified portfolio of stocks of the s p companies and will have built-in gains and losses to which sec_704 will apply as of d2 the fair_market_value of such assets was n1 it is expected that the contributed assets will include stocks of n2 of the s p companies the individual stock holdings will consist of n3 separate tax lots acquired at various prices on different dates portfolio represents the following portfolio’s burden of making sec_704 allocations separate from reverse sec_704 allocations is substantial and that without permission to aggregate sec_704 gains and losses with reverse sec_704 gains and losses portfolio will have to track pre- contribution unrealized gains and losses on a property-by-property basis stock by stock cc psi b01 plr-109467-00 and lot by lot largely nullifying the benefits of the aggregate approach for making reverse sec_704 allocations portfolio invests in qualified_financial_assets within the meaning of sec_1 e iii and portfolio’s revaluations and the corresponding allocations of tax items are not made with a view toward shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability law and analysis sec_704 provides that a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to pre-contribution gain_or_loss sec_1_704-3 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations sec_704 allocations and reverse sec_704 allocations must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1 a and a sec_1_704-3 indicates that sec_704 generally applies on a property-by- property basis therefore in determining whether a disparity exists between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 identifies the approach that portfolio will use for aggregating reverse sec_704 gains as generally reasonable once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership cc psi b01 plr-109467-00 sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidence of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument the aggregation rules of sec_1_704-3 generally apply only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1 e iii authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 conclusions based solely upon the information submitted and the representations made we conclude that portfolio may aggregate built-in gains and losses from the qualified_financial_assets acquired by fund from target and contributed to portfolio by fund with built-in gains and losses from revaluations of qualified_financial_assets held by portfolio for purposes of making sec_704 and reverse sec_704 allocations we further conclude that portfolio may aggregate built-in gains and losses from qualified_financial_assets contributed by partners with built-in gains and losses from revaluations of qualified_financial_assets for purposes of making sec_704 and reverse sec_704 allocations to the extent that the partners are qualified contributors a qualified contributor is partner which satisfies the following conditions the partner is cc psi b01 plr-109467-00 registered under the act and would be considered a publically offered regulated_investment_company as defined in sec_67 and sec_1_67-2t the contribution is made and accepted for valid business purposes and not made primarily for tax motivated reasons other than the fact that the contribution to portfolio is tax- free and to the extent portfolio relies on this ruling for the contribution portfolio will document any such contribution on its tax_return filed subsequent to the contribution this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1 a except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by this ruling specifically we express no opinion concerning whether any fund qualifies as a ric under sec_851 the aggregation of built-in gains and losses from qualified_financial_assets contributed to portfolio other than the contribution by fund of target’s assets and any contributions by partners that qualify as qualified contributors and the tax consequences of fund 1's contribution of assets to portfolio including whether the transfer of assets is taxable under sec_721 in addition portfolio must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative s david r haglund sincerely senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
